Opinion by
Tilson, J.
From the record it was found that certain of the merchandise consists of hats of ramie similar to those involved in Abstract 47291. Other items consist of hemp hats similar to those involved in United States v. Armand Schwab (30 C. C. P. A. 72, C. A. D. 218) and still others consist of hemp knotted straw hats similar to those involved in Abstract 46497. Upon the established facts and following the cited authorities certain of the items as set forth in this decision were held dutiable at only 25 percent ad valorem under paragraph 1504 (b) (1), as claimed.